                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

BARBARA WADE                                               CIVIL ACTION

VERSUS                                                     NO. 18-5917

LOWE’S HOME CENTER, INC.                                   SECTION: “B”(3)



                              ORDER AND REASONS

     Plaintiff filed a motion to remand for lack of subject matter

jurisdiction. See Rec. Doc. 8. Defendant filed an opposition. See

Rec. Doc. 10. For the reasons discussed below,

     IT IS ORDERED that the motion to remand is DENIED.

FACTS AND PROCEDURAL HISTORY

     On October 21, 2016, Plaintiff tripped and fell at a Lowe’s

Home Center (“Lowe’s”) located in Jefferson, Louisiana. See Rec.

Doc. 1 at 1. Specifically, Plaintiff claims that she tripped over

“iron bolts sticking about one inch high out of the floor” while

shopping in the garden section of the store. See Rec. Doc. 1-3 at

1. On or around October 16, 2017, Plaintiff filed a petition for

damages in the 24th Judicial District Court for the Parish of

Jefferson, State of Louisiana, alleging that employees of Lowe’s

rendered the store’s premises defective. See Rec. Doc. 1-3.

         On   June   14,   2018,   Defendant   filed   a   notice   of   removal,

 alleging that this Court has jurisdiction over this case under 28




                                        1
U.S. C. § 1332(a). See Rec. Doc. 1 at 4. Plaintiff does not dispute

that complete diversity is met. 1 She alleges that the amount in

controversy is not met. See Rec. Doc. 8. Defendant alleges that

the amount in controversy is clearly met. See Rec. Doc. 10.

LAW AND ANALYSIS

      “[A]ny civil action brought in a State court of which the

district courts of the United States have original jurisdiction,

may be removed by the defendant or defendants, to the district

court of the United States for the district and division embracing

the place where such action is pending.” 28 U.S.C. § 1441(a). The

removing   party   has   the   burden       to   establish   the   existence   of

jurisdiction. See Winters v. Diamond Shamrock Chem. Co., 149 F.3d

387, 397 (5th Cir. 1998). “To determine whether jurisdiction is

present for removal, [courts] consider the claims in the state

court petition as they existed at the time of removal.” Manguno v.

Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir.

2002). “Any ambiguities are construed against removal because the

removal statute should be strictly construed in favor of remand.”

Id.

      District courts have original jurisdiction over civil actions

that meet both requirements of diversity jurisdiction. See 28

U.S.C. § 1332(a). In other words, a civil action may be removed if


1 Plaintiff is domiciled in Louisiana. See Rec. Doc. 1-3 at 1. Defendant is

incorporated in North Carolina with its principal place of business in North
Carolina. See Rec. Doc. 1 at 3.

                                        2
(1) it is between citizens of different states and (2) the amount

in controversy exceeds the sum or value of $75,000, exclusive of

interest and cost. See id.

     A defendant must prove that the amount in controversy exceeds

$75,000 by a preponderance of evidence. See Gebbia v. Wal-Mart

Stores, Inc., 233 F.3d 880, 883 (5th Cir. 2000).        A defendant may

prove such by showing that it is facially apparent that the claims

are likely above $75,000 or setting forth facts in controversy

that support a finding of the requisite amount. See Luckett v.

Delta Airlines, Inc., 171 F.3d 295, 298 (5th Cir. 1999).

     Here, Defendant has set forth sufficient facts to prove that

it is facially apparent that Plaintiff’s claims are likely above

$75,000. Plaintiff’s contention that the amount in controversy is

unknown   and   cannot   be   met   on   speculation   is   unconvincing.

Plaintiff, in her original petition for damages, alleged damages

for, inter alia, pain and suffering, medical expenses, hospital

expenses, pharmaceutical expenses, and loss of enjoyment of life.

Furthermore, as laid out in the removal notice (Rec. Doc. 1),

Plaintiff has claimed several severe injuries, including injuries

to both knees, cervical segmental dysfunction, lumbar segmental

dysfunction, right elbow sprain, right shoulder sprain, and left

wrist sprain. These claims support a finding of at least $75,000

in damages. See Gebbia, 233 F.3d at 883 (holding that similar

allegations supported a monetary basis large enough to confer

                                     3
removal jurisdiction). Therefore, this Court finds, with legal

certainty, that the amount in controversy is met and this Court

may   exercise    diversity      jurisdiction     over     the   above-captioned

matter. This case will not be remanded.

      Movant     is   reminded    to    avoid   inconsistencies      in   written

pleadings and argument. In using summary judgment standards to

assess    claimed       injuries,       medical      and    economic      losses,

conclusory     argument   must     be    supported    by   admissible     factual

evidence and comparable quantum analysis of damage awards from

similar cases.

      New Orleans, Louisiana, this 16th day of October, 2018.




                                        ___________________________________
                                        SENIOR UNITED STATES DISTRICT JUDGE




                                         4
